 

 

Exhibit 10.5

 

AGREEMENT

 

This Agreement is made and entered into this 1st day of May, 2007, superseding
the agreement entered into on the 22nd day of October, 2003 by and between Dover
Downs, Inc., a Corporation of the State of Delaware (hereinafter called Dover
Downs), and Delaware Standardbred Owners Association, Inc., a Delaware
Corporation (hereinafter called D.S.O.A.) and is executed in duplicate original
copies.

 

WITNESSETH:

 

WHEREAS, Dover Downs is licensed to conduct and is engaged in the business of
conducting harness racing meetings at a harness racing track known as Dover
Downs, located in Dover, Delaware; and

 

WHEREAS, D.S.O.A.’s membership consists of owners, trainers, and drivers of
harness horses participating in harness race meetings at Dover Downs and
elsewhere in the United States and Canada, and D.S.O.A. has been organized and
exists for the purpose of promoting the sport of harness racing; improving the
lot of owners, drivers, and trainers of harness racing horses participating in
race meetings; establishing health, welfare and insurance programs for owners,
drivers, and trainers of harness racing horses; negotiating with harness racing
tracks on behalf of owners, trainers, drivers, and grooms of harness racing
horses; and generally rendering assistance to them whenever and wherever
possible; and

 

WHEREAS, the parties hereto desire to cooperate in promoting the popularity of
the sport of harness racing, and in insuring the continuity of harness racing at
Dover Downs for the best interests of the parties hereto and the public; and

 

 

 

--------------------------------------------------------------------------------


 

IN CONSIDERATION OF the promises, the covenants set forth herein, and other
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.  Term of Agreement

 

The provisions of this Agreement shall apply to and govern every harness racing
meeting conducted by or at Dover Downs effective May 1, 2007, and continuing
through July 31, 2010. The parties agree that this Agreement shall automatically
renew for two successive one year periods unless either party notifies the other
party by May 1st of its intention to not renew this Agreement in which event the
agreement shall terminate at the end of the then current term (i.e., on July 31,
2010 in the event there is no renewal or July 31, 2011 in the event that the
Agreement is renewed only once or July 31, 2012 in the event that the Agreement
is renewed for both option years.

 

During the term of this agreement Dover Downs will schedule not less than 133
days of live racing each year, where a live day of racing shall consist of a
minimum of 13 programmed races per day, and the minimum number of races each
year shall be 1995 unless otherwise mutually agreed by the parties provided
however, that any days or races lost to weather, acts of God, technical
problems, or human error, shall not be required to be rescheduled. These days
and races are subject to the availability of horses and may be reduced if the
races are not adequately filled by available horses. If such a reduction is
necessary, Dover Downs will consult with the D.S.O.A. to determine the best
manner in which to conduct the reduced number of races.

 

 

 

2

--------------------------------------------------------------------------------


 

 

2.  Basic Purse Distribution

 

A.  Dover Downs will distribute as racing purses at all meetings conducted at
Dover Downs during the term of this agreement 10% of the live handle wagered at
Dover Downs.  Except, however, when Dover Downs races more than 13 races per
day, Dover Downs will retain all monies received from the live handle wagered on
the last race each day.

 

In the event of any legislation which changes Dover Downs’ share of the
pari-mutuel commission, the amount calculated above shall be adjusted so that
50% of any increase shall be added to purses and 50% of any decrease shall be
subtracted from the purses.

 

B. Dover Downs agrees to distribute to D.S.O.A. via the purse pool and subject
to the provisions of paragraph 5, twenty five percent (25%) of any monies
received from Dover Downs’ export signal of the live race meets conducted during
the term of this agreement. Except, however, when Dover Downs races more than 13
races per day, Dover Downs will retain all monies received from Dover Downs’
export signal on the last live race each day.

 

C.  Over and above the purses payable under paragraphs 2 A) and 2 (B), Dover
Downs shall pay additional purses in an amount calculated pursuant to 29
Del.C.4815 (b)(3)b et seq.

 

D.  In consideration of Dover Downs racing more than 1560 races per race meet
and agreeing to many provisions relating to race conditions, qualifying
standards, qualifying races, physical improvements, and other accommodations for
the horsemen,  the

 

 

3

--------------------------------------------------------------------------------


 

share of pari-mutuel commissions for purses has been negotiated to the amounts
specified in Paragraphs 2 (A) and 2 (B) above.

 

E.  An average of 6 races per program shall be written and if possible filled
for Delaware owned or bred horses.  The race secretary shall make every effort
to write Delaware owned horses in all classes permitted to race at Dover Downs. 
The purses for these races shall be twenty (20%) percent greater than purses for
the same class not restricted to Delaware owned or bred horses rounded to the
nearest $100. Should these races not fill with all Delaware owned or bred horses
the racing secretary may open the class to non-Delaware owned or bred horse,
with the Delaware owned or bred horses having first preference in accordance
with D.H.R.C. rules.

 

F.  During the term of this Agreement, Dover Downs, on a weekly basis during any
race meeting conducted by Dover Downs, shall pay directly to the drivers and
trainers of the horses whose owners are entitled to receive a portion of the
purse money, an amount equal to five (5%) percent of the owners’ purse money,
which amount shall be credited against the purses required to be paid to the
owners of such horses.  In no event shall the aggregate payment made by Dover
Downs on account of purses and other items specified in Paragraph 5 be increased
beyond the applicable amount for purses.

 

                3.  Projection of Purses and Carry-Over of Purse Money

 

A.   The specifications of the applicable purses for the race meet, in
accordance with Paragraph 2, shall be projected on the basis of the total
estimated purse funds to be accrued during the live race meeting, with
consideration given to seasonal fluctuation of purse accruals, so as to maintain
a reasonably uniform purse distribution schedule throughout the Dover Downs
meetings each year.

 

 

4

--------------------------------------------------------------------------------


 

 

B. (i) If any purse money due under Paragraph 2 has not been fully distributed
at any meeting covered by this Agreement, the amount due shall be carried over
and distributed in purses at the next meeting covered by this Agreement. Any
underpayment of purse money under the preceding Agreements between Dover Downs
and D.S.O.A. shall likewise be added to the purse money payable under Paragraph
2.

 

   (ii) If the purses actually paid at any meeting covered by this Agreement
exceed the amount due under Paragraph 2, the amount of the excess payment shall
be deducted from the purses otherwise payable at the next meeting covered by
this Agreement.  Any overpayment of purses during the last meeting conducted
under the previous agreement between Dover Downs and D.S.O.A. shall likewise be
deducted from the purse money payable under Paragraph 2 of this Agreement.

 

                                                4.  Minimum and Maximum Purses

 

At all meetings conducted at Dover Downs, the minimum and maximum purse payable
by Dover Downs for any pari-mutuel betting race shall be agreed upon by D.S.O.A.
representatives and Dover Downs prior to the beginning of each race meet. In the
event the parties are unable to reach an agreement, the minimum and maximum
purse payable will be the same as the start of the previous race meet conducted
at Dover Downs.

 

5.  Arrangements with D.S.O.A.

 

A.  Dover Downs will pay to D.S.O.A., in diminution of and as a credit against
the percentages specified in Paragraph 2, requested funds to compensate D.S.O.A.
for its expenses provided that D.S.O.A.’s representation of the horsemen racing
at meetings conducted by Dover Downs has been demonstrated by the horsemen’s
adherence

 

 

5

--------------------------------------------------------------------------------


 

to and recognition of this Agreement.  Such sums, other than health insurance
premiums payable under paragraph 5(E), shall not exceed 110% of the amount
requested the prior year and shall be paid in monthly installments no later than
seven (7) days after the conclusion of each month of each racing meeting covered
by this Agreement unless mutually agreed by the parties.

 

B.  When this Agreement and any succeeding Agreement between D.S.O.A. and Dover
Downs has expired and there is no agreement in effect between them providing
otherwise, any underpayment of purses due under this Agreement shall be payable
to horsemen who participated in the last Dover Downs’ meet covered by this
Agreement and both parties shall take whatever action is required to accomplish
such payment.

 

In order to minimize any underpayment or overpayment of purses at the conclusion
of the live race meet under this Agreement, D.S.O.A. and Dover Downs will meet
regularly to make adjustments to the purse account if necessary.  These
adjustments to the purses will be in a fair and reasonable manner and will
include lowering the minimum purse if such action is warranted.  The base purse
for any claiming race will not exceed 80% of the claiming price.

 

C.  Dover Downs shall provide an office for the use of a D.S.O.A. representative
on its racing grounds.

 

D.  Representatives of Dover Downs will be available at reasonable times to
consult with D.S.O.A. representatives upon request of either party concerning
any matters pertaining to the provisions of this Agreement and/or the conduct of
races, maintenance of the receiving stable area, the race track, paddock and
training areas.

 

 

6

--------------------------------------------------------------------------------


 

 

E.  Dover Downs shall pay to D.S.O.A. as part of its expenses in paragraph
5(A.), the incurred premiums of insurance administered by D.S.O.A. for grooms,
second trainers, trainers, and drivers.  Insurance premiums shall be paid
monthly upon presentation of a bill from D.S.O.A..  The premiums shall be in
diminution of and as a credit against purse money payable under this Agreement
as specified in Paragraph 2.

 

F.  Dover Downs agrees to cooperate with D.S.O.A. in its effort to provide
education, promotional material and public relations regarding harness racing,
pari-mutuel betting, and horse ownership.

 

G.  D.S.O.A. acknowledges that from time to time certain legislative effort will
be required in Delaware pertaining to pari-mutuel wagering, horse racing, the
video lottery as well as other matters that will effect Dover Downs. D.S.O.A.
will fully support and help lobby for all reasonable legislation and oppose all
harmful legislation insofar as it does not adversely impact horsemen’s issues.

 

H.  During the term of this contract the minimum claiming price for Delaware
Owned and Bred races shall be ($7,500) seventy five hundred dollars. The minimum
open claiming price shall be ($12,500) twelve thousand five hundred dollars
unless changed by mutual agreement.

 

I.  Unless changed by mutual agreement, the qualifying times during the term of
this agreement shall be 2:00 for pacers and 2:02 for trotters, plus applicable
allowances for weather, and track conditions. Two year olds will receive a two
second allowance. Three year olds will receive a two second allowance from
January 1 through April 30 and a one second allowance after April 30.

 

 

7

--------------------------------------------------------------------------------


 

J.  During this Agreement, horses permitted at Dover Downs will have the
opportunity to qualify two times per calendar month. Horses that are two year
olds and three year olds, and are nominated to the Delaware Breeders program,
will have unlimited opportunity to qualify during each of the three (3) months
leading up to the first event of the program to which it is nominated.

 

K.  There shall not be any general age restrictions in condition races that are
written as NW of $6,000 or higher in last (x) starts. This does not apply to NW
of (x) races lifetime, NW of ($x) lifetime, or any other type of condition race
written according to the available horse population in an effort to enhance the
quality and competitiveness of the racing at Dover Downs.  All races written for
NW of (x) races lifetime shall exclude as a win only, any win in which the first
place money was less than or equal to $500.

 

L.  During the term of this agreement, if Dover Downs has races with nine horse
fields, a bonus will be added to the base purse as follows:

 

Base purse is:

 

Bonus is:

 

 

 

Less than $20,000

 

$500

$20,000 or more

 

$1000

 

M.  Dover Downs, upon request, shall furnish to D.S.O.A. a summary of the
handle.

 

N.   During the term of this agreement, Dover Downs will provide an outrider, if
one can be obtained at a comparable cost to that paid by area racetracks, that
is acceptable to the D.S.O.A..

 

O.   Dover Downs will provide drainage in each stall of the paddock in order to
permit bathing of horses in the race stalls in the paddock.

 

 

8

--------------------------------------------------------------------------------

 


 

6.  Simulcast Wagering

 

A.  As consideration for the distribution to the purse pool in accordance with
paragraph 2(B.) D.S.O.A. agrees, as is standard in the industry, to share the
daily cost incurred by Dover Downs for the daily export of the live signal
throughout each season.  These incremental costs incurred by Dover Downs for the
exporting of live races will be calculated and shared 25% by D.S.O.A. and 75% by
Dover Downs.  These daily costs will be detailed on the purse reconciliation
report submitted to D.S.O.A. at the end of each month.

 

B. As consideration for the covenants set forth herein, and other
considerations, D.S.O.A. agrees that it will not share in any of the revenues or
expenses from intrastate and interstate simulcasting of standardbred and
thoroughbred races from such tracks as approved per paragraph 6(c).

 

C.  All simulcasting agreements need the approval of D.S.O.A. prior to Dover
Downs accepting wagering on those races. D.S.O.A. agrees not to unreasonably
withhold their approval.

 

    Should either D.S.O.A. or Dover Downs deny an approval or elect to terminate
an agreement, they must provide the other party written notice at least 15 days
prior to termination or disapproval with reasonable explanation for their
action.

 

7.  Stake and Early Closing Events

 

Not more than 8% of the total purse money payable to the horsemen during each
race meet shall be paid for Stake and Early Closing events. Purse money payable
to the Delaware Breeders Program, or any other Delaware owned/bred Stakes or
early closing events, shall not be part of the 8% limitation.

 

 

9

--------------------------------------------------------------------------------


 

8.  On-Track Driver Insurance

 

Dover Downs shall provide On-track driver accident and disability insurance with
minimums of $50,000 death benefit, $100,000 medical expenses and $500 a week
disability income extending for 26 weeks then $350 a week disability income for
an additional 78 weeks subject to no more than a seven-day waiting period.  This
coverage shall have no deductible to the horsemen and will be provided on race
days, non-race days during the race meet when the track is available for
training and for three (3) days prior to each race meeting covered under this
Agreement.

 

9.  Stall Assignments and Racing Privileges

 

Nothing in this Agreement shall be deemed to limit or restrict in any manner the
absolute discretion of Dover Downs to assign stalls and/or grant racing
privileges to owners and trainers whether or not members of D.S.O.A., except
that stall space and/or racing privileges shall not be denied by reason of
membership in, or activity on behalf of, D.S.O.A. or a duly constituted
horsemen’s committee.  Notwithstanding this paragraph, it is understood that
Dover Downs does not contemplate opening its barn area and providing stabling
facilities during the term of this Agreement.  Dover Downs does, however, agree
to make reasonable attempts to restrict the horse population to a manageable
level with preference being given to Delaware owned horses.

 

10.  Indemnity and Cooperation

 

D.S.O.A. shall indemnify and hold Dover Downs harmless against any claims,
losses, expenses, judgments, penalties or extra distributions imposed upon or
suffered by Dover Downs arising out of, or in connection with, the payment
provided in Paragraph 5 above.  In the event any other organization shall claim
to represent the

 

 

10

--------------------------------------------------------------------------------


 

 

horsemen participating in any Dover Downs meeting during the term of this
Agreement, Dover Downs shall promptly notify D.S.O.A.

 

Dover Downs agrees and acknowledges that the D.S.O.A. during the term of this
agreement is and shall be the sole and exclusive representatives and bargaining
agent for harness horse people in respect to all matters related to harness
racing and ancillary and appurtenant activities carried on by Dover Downs, as
long as D.S.O.A. represents a majority of the horsemen racing at Dover Downs.

 

11.  Controlling Law and Regulation

 

The interpretation of the provisions of this Agreement shall be governed by the
law of Delaware.  If and to the extent that any provision(s) of this Agreement
is and/or becomes inconsistent with any Delaware Statute, law or any regulation
of the Delaware State Harness Racing Commission not in effect or hereinafter
enacted, such provision or provisions shall be deemed to be superseded by such
law or regulation as the case may be.  The validity of the remaining provisions
of the contract shall be construed and enforced as if the contract did not
contain the particular provision held to be invalid.

 

12.  Miscellaneous

 

This agreement acknowledges and incorporates by reference the letter from
Charles Lockhart, Vice President of Horse Racing, under date of April 20, 2007
attached hereto, addressing some issues that the parties have agreed to.

 

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on their behalf by their respective Officers as of the date first above written.

 

Witness:

 

DOVER DOWNS, INC.

 

 

 

 

 

 

 

 

 

 

/s/ Denis McGlynn

 

By

 

/s/ Charles B. Lockhart

 

 

 

 

     Charles B. Lockhart

 

 

 

 

     Vice President—Horse Racing

 

 

 

 

 

 

 

 

 

 

Witness:

 

DELAWARE STANDARDBRED OWNERS
ASSOCIATION, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Salvatore DiMario

 

By

 

/s/ James T. Case

 

 

 

 

     James T. Case

 

 

 

 

     President

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------